Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

     Claim 1 recites circuitry configured to determine  whether there is damage to a sensing device.  Furthermore, claim 1 recites circuitry for indicating notification that there is damage with the sensing device.
   Claim 4 recites sensing data that is reference  to damage occurring to the sensing device. 
     Claim 5 recites damage to the surface of the sensor.
     Claims 7 and 8  recite circuitry configured to determine damage to a sensing device using correlation between first and second sensing devices.
     Claim 9 recites circuitry for providing notification to replace a damaged part.
     Claim 10 recites circuitry describing a damage.

   Claim 12 recites a method in which determination is made that a sensing device is damaged. Also claimed, is outputting a notification that a sensing device is  damaged.
     Claim 18 recites determining  damage between first and second sensing devices based on correlation.
     Claim 19 recites damage where a site exists.
     Claim 20 recites outputting notification where damage  exists. 

     Upon further view, the specification is devoid of any teaching regarding  damages to a sensing device. The word, “damage” does not appear in the specification. Furthermore, there is no teaching of outputting notification  of damages. There is no written disclosure for damage to the surface.  The written specification does not describe damages.


Claim Rejections - 35 USC § 103

Gwak et al (US 2011/0221920 A1, hereinafter Gwak) further in view of  JP2005504963.

     With regard to claim 1, Gwak discloses an image capturing device, comprising: circuitry configured to control capturing  or obtaining  a first image as a reference image  wherein at least one of the reference image or the first image (abstract; Figures 1, 4 & 10 see also paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105. Gwak teaches a second image  captured by the image capturing device after the cleaning work on the image capturing device. Gwak teaches comparing the first image with a reference image, wherein, in a case that it is determined that there is the foreign object on the image capturing device, the circuitry instructs removing the foreign object by cleaning work to permit the image capturing device to capture unobstructed. 


    Gwak teaches multiple images are taken and analyzed/compared to determine if a foreign object exists on a lens of the imaging device, and further wherein based on a determination that there is a foreign object on a lens, alerting the user to the condition so that the user can remove the foreign object accordingly, see specifically paragraphs 0069 and 0105.
      What the reference does not teach is determination of damage to the sensing device  and outputting a notification of the damaged sensing device. 

   The JP2005504963 document teaches  performing image processing on  images from the first and second mage sensor arrays 32a and 32b prior to comparison, or as a result of comparison with previously removed far field objects.  The 963 document teaches radiation loads caused by this positioning can damage the image sensor 32 over time. 
     Since  Gwak and the 963 reference are both directed to imaging devices and taking multiple images and forming comparisons to determine defects of the imager, the purpose of categorizing the damage to the imager as a break would have been contemplated by Gwak as set forth by the 963 reference.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or replace the comparison and determination step taught by Gwak, and replace with the comparison and determination step taught by the 963 reference for the purpose of determining the imager as damaged as set forth by  the 963 reference at paragraphs 40 and 47).


     With respect to claim 2, Gwak teaches multiple images are taken and analyzed/compared to determine if a foreign object exists on a lens of the imaging device, and further wherein based on a determination that there is a foreign object on a lens, alerting the user to the condition so that the user can remove the foreign object accordingly, see paragraphs 69 and 105 . Third sensing data is second attempt to use the sensor where the first sensor generates the reference image and the third image is a scanned image other than the second scanned image.  The motivation for this rejection is the same as that to claim 1. 

     With respect to claim 3, Gwak teaches a method of controlling an image capturing device, comprising: controlling capturing of a first image (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraph 0069); and determining whether there is a foreign object on a lens of the image capturing device by comparing the first image with a reference image, wherein, in a case that it is determined that there is the foreign object on the lens of the image capturing device.  The motivation for this rejection is the same as that to claim 2. 

     With  respect to claim 4,  the third reference data is suggested by Gwak either alone or in combination with the 963 document for at least the reason that both reference teach the use of two images and comparing the images. If no scratches are detected by either of the reading devices taught by Gwak  and  the 963 document, this is clearly indicative of no damage being detected, at least regarding the sensor or lens. The motivation for this rejection is the same as that to claim 2. 

        With respect to claim 5,  the 963 reference teaches radiation damage which may occur on the surface (see paragraphs 40 and 47). Moreover,  the 963 reference teaches damages to the surface attributed to cracks and scratches.  The motivation for this rejection is the same as that to claim 1.

     With respect to claim 6, Gwak  teaches controlling an image capturing device, comprising: controlling capturing of a first image (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraph 0069). Furthermore, Gwak  discloses wherein the cleaning work to be performed on the image capturing device includes using a moveable part to clean the image capturing device (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraphs 0069 and 0105). The motivation for this rejection is the same as to claim 1.

     With respect to claims 7 and 8, Gwak teaches using a correlation between a first and second sensor to determine deterioration of the imaging device  at a particular site (regions used in imaging to determine the comparison between the first and second sensing data)  but does not mention detecting damage. Gwak further teaches determining if the comparison is greater than a predetermined value, see paragraph 20 and 21.
     The JP2005504963 document teaches  performing image processing on  images from the first and second mage sensor arrays 32a and 32b prior to comparison, or as a result of comparison with previously removed far field objects.  The 963 document teaches radiation loads caused by this positioning can damage the image sensor 32 over time. 
     Since  Gwak and the 963 reference are both directed to imaging devices and taking multiple images and forming comparisons to determine defects of the imager, the purpose of categorizing the damage to the imager as a break would have been contemplated by Gwak as set forth by the 963 reference.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or replace the comparison and determination step taught by Gwak, and replace with the comparison and determination step taught by the 963 reference for the purpose of determining the imager as damaged as set forth by  the 963 reference at paragraphs 40 and 47).

     With respect to claim 9, Gwak teaches all of the subject matter except the damage to the sensing device as claimed. The 963 reference teaches a microcontroller 38 for sensing and providing indication of a defective image sensor 32.
       Since  Gwak and the 963 reference are both directed to imaging devices and taking multiple images and forming comparisons to determine defects of the imager, the purpose of categorizing the damage to the imager as a break would have been contemplated by Gwak as set forth by the 963 reference.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or replace the comparison and determination step taught by Gwak, and replace with the comparison and determination step taught by the 963 reference for the purpose of determining the imager as damaged as set forth by  the 963 reference at paragraphs 40 and 47).

     With respect to claim 10, Gwak teaches deterioration of the imager due to scratches and cracks but does not mention damage.
     The 963 reference mentions damage due to radiation (para. 47) and other damages such as scratches and cracks (see para. 43).
       Since  Gwak and the 963 reference are both directed to imaging devices and taking multiple images and forming comparisons to determine defects of the imager, the purpose of categorizing the damage to the imager as a break would have been contemplated by Gwak as set forth by the 963 reference.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or replace the comparison and determination step taught by Gwak, and replace with the comparison and determination step taught by the 963 reference for the purpose of determining the imager as damaged as set forth by  the 963 reference at paragraphs 40, 43 and 47).

With respect to claim 11,   Gwak further discloses wherein the cleaning work to be performed on the image capturing device includes using a moveable part to clean the image capturing device (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraphs 0069 and 0105).  Furthermore, the 963 reference teaches the sensing device  (array of sensors)is part of an image capture device (CCD device)  as described at para. 4, 26 and 28.

     Since  Gwak and the 963 reference are both directed to imaging devices and taking multiple images and forming comparisons to determine defects of the imager, the purpose of categorizing the damage to the imager as a break would have been contemplated by Gwak as set forth by the 963 reference.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or replace the comparison and determination step taught by Gwak, and replace with the comparison and determination step taught by the 963 reference for the purpose of determining the imager as damaged as set forth by  the 963 reference at paragraphs 40 and 47).

     With respect to claim 12,  Gwak discloses a method of controlling an image capturing device, comprising: controlling capturing of a first image (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraph 0069); and determining whether there is a foreign object on a lens of the image capturing device by comparing the first image with a reference image, wherein, in a case that it is determined that there is the foreign object on the lens of the image capturing device, the method further comprises instructing cleaning work to permit the image capturing device to capture unobstructed, and comparing a second image captured by the image capturing device after the cleaning work on the lens with at least one of the reference image or the first image (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraphs 0069 and 0105, wherein multiple images are taken and analyzed/compared to determine if a foreign object exists on a lens of the imaging device, and further wherein based on a determination that there is a foreign object on a lens, alerting the user to the condition so that the user can remove the foreign object accordingly).  

           What the reference does not teach is determination of damage to the sensing device  and outputting a notification of the damaged sensing device. 

   The JP2005504963 document teaches  performing image processing on  images from the first and second mage sensor arrays 32a and 32b prior to comparison, or as a result of comparison with previously removed far field objects.  The 963 document teaches radiation loads caused by this positioning can damage the image sensor 32 over time. 
     Since  Gwak and the 963 reference are both directed to imaging devices and taking multiple images and forming comparisons to determine defects of the imager, the purpose of categorizing the damage to the imager as a break would have been contemplated by Gwak as set forth by the 963 reference.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or replace the comparison and determination step taught by Gwak, and replace with the comparison and determination step taught by the 963 reference for the purpose of determining the imager as damaged as set forth by  the 963 reference at paragraphs 40 and 47).

     With respect to claim 13,  Gwak teaches multiple images are taken and analyzed/compared to determine if a foreign object exists on a lens of the imaging device, and further wherein based on a determination that there is a foreign object on a lens, alerting the user to the condition so that the user can remove the foreign object accordingly, see paragraphs 69 and 105 . Third sensing data is second attempt to use the sensor where the first sensor generates the reference image and the third image is a scanned image other than the second scanned image.  The motivation for this rejection is the same as that to claim 12. 

    With respect to claim 14,   Gwak teaches a method of controlling an image capturing device, comprising: controlling capturing of a first image (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraph 0069); and determining whether there is a foreign object on a lens of the image capturing device by comparing the first image with a reference image, wherein, in a case that it is determined that there is the foreign object on the lens of the image capturing device.  The motivation for this rejection is the same as that to claim 13.

     With respect to claim 15,  Gwak teaches  the third reference . Gwak  taken alone or in combination with the 963 reference either alone or in combination teaches the use of two images and comparing the images. If no scratches are detected by either of the reading devices taught by Gwak  and  the 963 document, this is clearly indicative of no damage being detected, at least regarding the sensor or lens. The motivation for this rejection is the same as that to claim 13.

     With respect to claim 16, the 963 reference teaches radiation damage which may occur on the surface (see paragraphs 40 and 47). Moreover,  the 963 reference teaches damages to the surface attributed to cracks and scratches.  The motivation for this rejection is the same as that to claim 12.

     With respect to claim 17,  Gwak  teaches controlling an image capturing device, comprising: controlling capturing of a first image (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraph 0069). Furthermore, Gwak  discloses wherein the cleaning work to be performed on the image capturing device includes using a moveable part to clean the image capturing device (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraphs 0069 and 0105). The motivation for this rejection is the same as to claim 12.

With respect to claims 18 and 19,   Gwak teaches using a correlation between a first and second sensor to determine deterioration of the imaging device  at a particular site (regions used in imaging to determine the comparison between the first and second sensing data)  but does not mention detecting damage. Gwak further teaches determining if the comparison is greater than a predetermined value, see paragraph 20 and 21.
     The JP2005504963 document teaches  performing image processing on  images from the first and second mage sensor arrays 32a and 32b prior to comparison, or as a result of comparison with previously removed far field objects.  The 963 document teaches radiation loads caused by this positioning can damage the image sensor 32 over time. 
     Since  Gwak and the 963 reference are both directed to imaging devices and taking multiple images and forming comparisons to determine defects of the imager, the purpose of categorizing the damage to the imager as a break would have been contemplated by Gwak as set forth by the 963 reference.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or replace the comparison and determination step taught by Gwak, and replace with the comparison and determination step taught by the 963 reference for the purpose of determining the imager as damaged as set forth by  the 963 reference at paragraphs 40 and 47).
     
     With respect to claim 20,  Gwak discloses a non-transitory program storage medium storing thereon control program that when executed by a computer causes the computer to implement a method of controlling an image capturing device, comprising: controlling capturing of a first image (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraph 0069); and determining whether there is a foreign object on a lens of the image capturing device by comparing the first image with a reference image, wherein, in a case that it is determined that there is the foreign object on the lens of the image capturing device, the method further comprises instructing cleaning work to permit the image capturing device to capture unobstructed, and comparing a second image captured by the image capturing device after the cleaning work on the lens with at least one of the reference image or the first image (abstract; Figures 1, 4 & 10; at least paragraphs 0053, 0057-0059, 0069, 0095 and 0101-0105, specifically as in at least paragraphs 0069 and 0105, wherein multiple images are taken and analyzed/compared to determine if a foreign object exists on a lens of the imaging device, and further wherein based on a determination that there is a foreign object on a lens, alerting the user to the condition so that the user can remove the foreign object accordingly).  

      What the reference does not teach is determination of damage to the sensing device  and outputting a notification of the damaged sensing device. 
   The JP2005504963 document teaches  performing image processing on  images from the first and second mage sensor arrays 32a and 32b prior to comparison, or as a result of comparison with previously removed far field objects.  The 963 document teaches radiation loads caused by this positioning can damage the image sensor 32 over time. 
     Since  Gwak and the 963 reference are both directed to imaging devices and taking multiple images and forming comparisons to determine defects of the imager, the purpose of categorizing the damage to the imager as a break would have been contemplated by Gwak as set forth by the 963 reference.  
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or replace the comparison and determination step taught by Gwak, and replace with the comparison and determination step taught by the 963 reference for the purpose of determining the imager as damaged as set forth by  the 963 reference at paragraphs 40 and 47).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664